Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/5/2022 has been entered.  

 Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a rotary pump comprising a housing defining an annular chamber with inlet and outlet ports spaced apart around the chamber; a flexible annular diaphragm forming a closed loop and forming one side of the chamber spaced opposite an annular wall of the housing forming the other side of the chamber, the edges of the annular diaphragm being sealed at its edges to the housing; and a single partition extending across the chamber from a location between the inlet and outlet ports to the diaphragm; wherein the annular diaphragm is configured to be pressed progressively against the opposite wall of the housing to force fluid drawn in at the inlet port on one side of the partition around the chamber and to expel it at the outlet port at the other side of the partition; wherein an outer face of the annular diaphragm has a permanently formed trough at a part of the annular diaphragm which faces the inlet port and/or at a part of the annular diaphragm which faces the outlet port; however, the prior art of record does not further disclose or reasonably teach in combination that the trough is confined only to the part of the outer face of the annular diaphragm which faces the inlet port and/or the part of the annular diaphragm which faces the outlet port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746